Exhibit List of Subsidiaries BE AEROSPACE, INC. BEA Holding (USA) LLC Acurex, LLC B/E Aerospace International Ltd. Nordskog Industries, Inc. BEA Holding Services LLC Advanced Thermal Sciences Corporation ATS Japan Corporation Advanced Thermal Sciences Taiwan Corporation Advanced Thermal Sciences Korea Advanced Thermal Sciences Shanghai Corporation Modoc Engineering Corporation Aerospace Lighting Corporation BE Aerospace Australia, Inc. BE Aerospace Canada, Inc. B/E Aerospace (Canada) Company BE Aerospace El Salvador, Inc. BE Aerospace El Salvador, Sociedad Amonima de Capital Variable B/E Aerospace Development Corporation BE Intellectual Property, Inc. B/E Aerospace Machined Products, Inc. Bomhoff Acquisition, Inc. C2 Composite Limited Composite Specialties, Inc. DMGI, LLC Denton Jet Interiors, LLC DAe Systems GmbH Avox Hispania S.L., Spain Special Parachute Equipment and Logistics Consortium GbR. Flight Structures, Inc. BEA Europe Holding LLC Maynard Precision, LLC Modern Metals, LLC Nelson Aerospace, LLC NYF Corp. Jay Cee Fastener Corp. M & M Aerospace Hardware, Inc. M & M Aerospace Hardware SARL M & M Aerospace Hardware GmbH M & M Aerospace Hardware Ltd. M & M Aerospace Hardware Ptc.
